Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Mraz, U. S. Patent Publication No. 2014/0136657 and Gavini et al., U. S. Patent Publication No. 2012/0036178) do not teach nor suggest in detail a system for managing communication requests between client and server over secured communication network unidirectional communication paths comprising first unidirectional communication path comprising first private router, a second unidirectional second private router; client communication module and web communication module wherein the client communication management module and the web communication management module communicate through a public data communication network; wherein the first and the second unidirectional communication paths are implemented on different computing platforms, wherein said computing platforms are implemented at separated communications paths; wherein communication separation is implemented by at least the first and the second private router, wherein the first private router connects the client communication management module communicating through private data communication network with the first unidirectional RX and Tx units; and the second private router connects the web communication management module communicating through private data communication network to the second unidirectional RX and Tx units; wherein said indexing includes identifying . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     Claims 1, 3-5 and 7-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444